DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14 2022 has been entered.
Receipt of Arguments/Remarks filed on October 14 2022 is acknowledged. Claims 1-30 and 34 were/stand cancelled. Claims 31-33 and 37 were amended. Claims 30-40 were added.  Claims 31-33 and 35-40 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 14 2022 and November 8 2022 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (WO2013179248A1, cited on PTO Form 1449) in view of Palepu et al. (USPGPUB No. 20130231357, cited in the Office action mailed on November 12 2020) and Zaludek (WO2015193517A2, cited in the Office action mailed on 11/12/20).
Applicant Claims
	The instant application claims a ready to use, anti-oxidant free, intravenous liquid pharmaceutical composition comprising 20 mg/ml to 30 mg/ml of pemetrexed diacid; a non-aqueous solvent consisting of 250 µL/ml to 275 µL/ml of propylene glycol and at least 0.5 ml/ml water; wherein the pH of the composition is from 7.4 to 7.6; and wherein the composition comprises no more than 3% w/w impurities after storage for 2 days at 40 °C and 75% relative humidity.   
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Pemetrexed is associated with oxidative and acidic degradation.  It has been found that the use of an organic amine and inert gas purging can be utilized to form stable parenteral formulations of Pemetrexed (pages 3-4).  The formulations contain from 2.5 to 50 mg/ml pemetrexed.  These compositions are then administered via intravenous infusion to treat patients suffering from malignant pleural mesothelioma and for second-line treatment of non-small cell lung cancer (page 8, lines 19-24).  The pH of the composition is preferably in the range of 6 to 8 (page 8, lines 11-13).  It is taught that a pH more than 7 reduces acidic degradation impurities (page 9, lines 8-14).  Example 1 shows a composition comprising pemetrexed in 25 mg/ml, propylene glycol in 0.33 ml (342 mg/ml) and water.  The stability initial is 0.7% and after 14 days at 40 °C and 75% RH is 4.3%   Example 5 teaches pemetrexed in 25 mg, tromethamine in 15 mg, propylene glycol in 50%v/v, water to 1 mL and a nitrogen purge with a pH of 6-8.  Total impurities are 0.38% initially and 0.6% after 14 days at 40°C and 75% relative humidity.  Other examples have similar components.  Table XI shows the dilution injecting stability at 2-8 °C and 25 °C with 5% dextrose at 9 mg/ml concentration.    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. exemplify compositions with propylene glycol, Khattar et al. does not expressly teach the instantly claimed concentration of propylene glycol.  However, this deficiency is cured by Palepu et al.  
Palepu et al. is directed to a pharmaceutical composition containing pemetrexed having extended storage stability.  It is taught that the compositions include water as a pharmaceutically acceptable fluid. In embodiments, the pharmaceutical compositions include a mixture of propylene glycol and water.  Ratios are 10% propylene glycol (100 µl/ml) and 90% water, 25% propylene glycol (250 µl/ml) and 75% water.  Up to about 75% (750 µl/ml) propylene glycol is taught (paragraph 0027).  It was shown when pemetrexed was dissolved in water and propylene glycol in a ratio of 75:25 along with an antioxidant and a chelating agent, the samples exhibit less than 1% impurities after storage for 2 months at 40 °C (paragraph 0067).  Pemetrexed concentrations include 25 mg/ml (claim 5) with a general range from about 1 to about 50 mg/ml (claim 3).  

While Khattar et al. teaches pemetrexed, Khattar et al. does not teach pemetrexed diacid.  However, this deficiency is cured by Zaludek.
	Zaludek is directed to liquid pharmaceutical composition comprising pemetrexed.  Formulations include pemetrexed diacid with an organic amine (page 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and manipulate the amount of propylene glycol.  One skilled in the art would manipulate the amount of propylene glycol as taught in Palepu et al. as Palepu et al. suggests ratios of water and propylene glycol which can be utilized to form pemetrexed solutions.  Since Khattar et al. exemplifies the use of propylene glycol, one skilled in the art would have been motivated to utilize amounts taught in Palepu et al. as it is directed to a similar composition.  Regarding the claimed pH, Khattar et al. teaches an overlapping range.  Regarding the claimed amount of pemetrexed, Khattar et al. exemplifies an amount falling within the scope claimed as well as teaches an overlapping range.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and dilute the composition with dextrose and administer the composition intravenously to treat pleural mesothelioma or non-squamous, non-small cell lung cancer.  One skilled in the art would have been motivated to administer the composition in this manner as it is the known use for pemetrexed as taught by Khattar et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and utilize pemetrexed diacid.  It would have been obvious to one of ordinary skill in the art to try any known form of pemetrexed as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Khattar et al. teaches the use of the pemetrexed with an organic amine and Zaludek teaches the pemetrexed diacid with an organic amine, there is a reasonable expectation of success.
Regarding the claimed storage stability and impurities, this limitation merely states the results of the composition and does not limit the structure of the composition. Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) Note MPEP 2111.04.  Khattar et al. teaches that pemetrexed is associated with oxidative and acidic degradation.  Palepu et al. also recognizes the stability issues associated with pemetrexed.  One skilled in the art would have been motivated to manipulate the storage conditions in order to achieve desirable stability.
	Regarding claims 38-39, the headspace oxygen limitations are based on the composition, when stored in a container.  However, the claims are directed to a composition.  Therefore, the container and headspace oxygen content are not part of the composition and do not change the structure of the composition.  


Claims 31-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. in view of Palepu et al. and Zaludek and in further view of Riebesehl et al. (US Patent No. 6686365) as evidenced by Schridde (DE102012010774A1).
Applicant Claims
	The instant application claims the composition remains stable when stored in a container having a headspace oxygen content of at least about 14% v/v such that the composition comprises no more than 3% w/w impurities after storage for at least 14 months at a temperature of 2 °C to 8 °C.
	The instant application claims the composition remains stable when stored in a container having a headspace oxygen content of about 14% v/v to about 20 % v/v such that the composition comprises no more than 3% w/w impurities after storage for at least 14 months at a temperature of 2 °C to 8 °C.
	This rejection is based on an interpretation that the container and headspace are required (which the examiner does not agree with for the reasons set forth above).  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Khattar et al., Palepu et al. and Zaludek are set forth above. Khattar et al. and Palepu et al. both teach the formulations with pemetrexed.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Khattar et al. does not teach a container with the claimed oxygen headspace.   However, this deficiency is cured by Riebesehl et al. as evidenced by Schridde.
Riebesehl et al. is directed to a pharmaceutical composition.  The headspace of the vial contains less than about 8% v/v oxygen.  However, the headspace of the vial may contain more than 8% oxygen if other conditions of the formulation are appropriately adjusted (column 4, lines 12-24).  Pemetrexed disodium salt is claimed (claim 3).
	Schridde is directed to pharmaceutical pemetrexed solution.  Table 1 shows a head space oxygen content of 21 vol%. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Palepu et al., Zaludek and Riebesehl et al. and utilize vials with more than 8% oxygen by utilizing organic amines and propylene glycol to stabilize the pemetrexed formulation.  Riebesehl et al. teaches that the headspace of the vial may contain more than 8% oxygen if the conditions of the formulation are appropriately adjusted (to ensure stability).  As evidenced by Schridde pemetrexed solutions with a headspace oxygen content of 21% are known.

Response to Arguments
Applicants’ arguments filed November 8 2022 have been fully considered but they are not persuasive. 
Applicants argue that the examiner has failed to establish a prima facie case of obviousness because a person of ordinary skill in the art would not have arrived at the claimed composition having the specific ingredients and the amounts claimed as well as the unexpected stability.  It is argued that Applicant may rebut the presumption of obviousness by showing that the claimed variable (propylene glycol) was not recognized in the prior art to be a result-effective variable.  It is argued that propylene glycol was not recognized in the prior art to be a result effective variable.  It is argued that Khattar teaches other parameters which can be optimized.  Applicants argue that they don’t have to show unexpected results because propylene glycol was not identified as a result effective variable. Applicants argue that the disclosures of Khattar and Palepu are very broad.  It is argued the examiner has not explained why the skilled person would have selected the claimed ingredient and amounts.  It is argued that Khattar teaches any solvent under the sun can be utilized.  It is argued that the new claims discuss stability when stored in a container.  
Regarding Applicants arguments, Applicants have not shown any criticality with respect the propylene glycol concentration.  The instant specification only compares compositions with and without propylene glycol.  Therefore, the instant specification only shows the inclusion of propylene glycol provides stability.  Since the prior art provides strong motivation to utilize propylene glycol, its use is obvious.  While other solvents might be taught, both Khattar and Palepu exemplify propylene glycol with pemetrexed.  This provides strong motivation to utilize this solvent.  MPEP 2144.05 is clear that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) .  A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  Here the prior art clearly teaches an overlapping range.  This section of the MPEP also states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). 
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
	Therefore, routine optimization is one but not the only motivation for a person in the art to experiment to reach another workable product.  Both Khattar and Palepu recognize the instability associated with pemetrexed.  One skilled in the art would vary known methods of stabilization in order to stabilize the pemetrexed.  The instant claims are directed to a composition and thus the container and headspace are not part of the composition and do not provide structure to the claimed composition.  Palepu et al. teaches when pemetrexed was dissolved in water and propylene glycol in a ratio of 75:25 along with an antioxidant and a chelating agent, the samples exhibit less than 1% impurities after storage for 2 months at 40 °C.  Riebesehl et al. is also directed to pemetrexed formulations.  Riebesehl et al. teaches the headspace of the vial may contain more than 8% oxygen if other conditions of the formulation are appropriately adjusted.  Therefore, the state of the art at the time of the instant invention recognized that pemetrexed possessed instability, there are numerous ways in which the pemetrexed can be stabled and that they should be appropriately adjusted in order to achieve the desired stability.  Since propylene glycol along with other stabilizers afford a stabilized composition as taught by Palepu et al. there is a reasonable expectation that the propylene glycol with organic amines and pemetrexed would afford a stable composition.  This is not based on hindsight but based on the teachings of the prior art.  While Khattar teaches an oxygen level headspace of “about” 10%, the examiner cannot agree that this is different than the instantly claimed “about” 14%.  The recitation of about in both Khattar and the instant claims, would result in an overlapping range.  Applicants continue to argue a surprising discovery but the only data presented is the presence of absence of propylene glycol.  Since Khattar and Palepu exemplify the combination of propylene glycol and pemetrexed, the examiner cannot agree that the inclusion of propylene glycol is unobvious.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here Khattar et al. teaches and exemplifies composition comprising pemetrexed and propylene glycol, Khattar et al. just doesn’t specify ranges of the propylene glycol that can be utilized.  Palepu et al. is directed to pemetrexed compositions and teaches ratios of propylene glycol, specifically ratios of water to propylene glycol which can be utilized.  This is based on the specific teachings of the prior art not the instant application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33 and 35-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17835236 (USPGPUB No. 20220296603). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a ready to use, anti-oxidant free, intravenous liquid pharmaceutical composition comprising 20 mg/ml to 30 mg/ml of pemetrexed diacid; a non-aqueous solvent consisting of 250 µL/ml to 275 µL/ml of propylene glycol and at least 0.5 ml/ml water; wherein the pH of the composition is from 7.4 to 7.6; and wherein the composition comprises no more than 3% w/w impurities after storage for 2 days at 40 °C and 75% relative humidity.   
Copending ‘236 claims a liquid pharmaceutical composition comprising: 20 mg/ml to 30 mg/mL of pemetrexed; 200 mg/mL to 300 mg/mL of propylene glycol; 12 mg to 24 mg of tromethamine; and water; wherein the pH of the composition is from about 7.4 to 7.6. Copending ‘236 claims a method of treating pleural mesothelioma or non-squamous, non-small cell lung cancer in a patient in need thereof comprising providing a liquid composition according to claim 1; storing the liquid composition at a temperature of 2 0C to 8 0C for at least 24 hours, wherein the liquid composition comprises no more than 4% w/w total impurities after the storage; diluting the liquid compositions with normal saline, water for injection, 5% dextrose in water, Ringer's Injection, or Lactated Ringer's Injection to form a diluted liquid composition; and intravenously administering the diluted liquid composition to the patient.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim compositions comprising pemetrexed and propylene glycol in the same or overlapping amount.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616